DETAILED ACTION
This is in response to the amendment filed on 11/19/2020. Claims 23-42 are pending in this Action. Claims 1-22 had been previously cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remark
In response to the first Office Action, no claim has been amended, no claim has been cancelled, and no new claim has been added.
The Applicant’s amendment regarding specification objection is accepted by the Examiner. Therefore, prior specification objection is withdrawn. 

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.
The Applicant argues: 
….neither of the asserted references has been shown to teach, or suggest, an enclosure with at least two network connectors, a plurality of storages drives, and at least two server modules communicatively connected across a common midplane within the enclosure, as claimed in each of the independent claims. Uchi has not been shown to teach such an enclosure, and Loy admittedly does not. 
No portion of Uchi teaches that each of the claimed components is contained within a single enclosure as claimed. The Examiner appears to rely on a dashed line in Uchi's Fig. IA which represents a storage system 5. However, there is no teaching in Uchi that identified storage system 5 is contained in a single enclosure. Notably, the similar dashed line representing the performance management system 10 is explicitly described as representing hardware Amendment and Response Under 37 CFR § 1.111Page 9 of 10Application No.: 16/189,417Filing Date:November 13, 2018First Named Inventor: Davis, D.Title of Invention: STORAGE UNIT FOR HIGH PERFORMANCE COMPUTINGcontained in multiple housings (see, paragraph [0063]). Thus, there is no teaching, or suggestion, in Uchi that the hardware components depicted in storage system 5 are contained within a single enclosure. Moreover, no portion has been identified as teaching at least two network connectors or that at least two server modules would be communicatively connected across a common midplane. Without a presentation of correspondence to each of the features of the independent claims, each of the rejections based on at least Uchi and Loy is unsupported and improper. Applicant accordingly requests that each of the § 103(a) rejections be withdrawn. 

The Examiner respectfully disagrees.
MPEP 21111 states that when construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the Specification, reading language of the claims in light of the Specification as it would be interpreted by one of the ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). The Examiner is mindful, however, that limitations are not to be read into claims from the Specification. In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
	Furthermore, the MPEP 2111.01, Plain Meaning asserts that 

I.    THE WORDS OF A CLAIM MUST BE GIVEN THEIR "PLAIN MEANING" UNLESS SUCH MEANING IS INCONSISTENT WITH THE SPECIFICATION
Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say. Thus, "heating the resulting batter-coated dough to a temperature in the range of about 400oF to 850oF" required heating the dough, rather than the air inside an oven, to the specified temperature.).
The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997) (the USPTO looks to the ordinary use of the claim terms taking into account definitions or other "enlightenment" contained in the written description); But c.f. In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) ("We have cautioned against reading limitations into a claim from the preferred embodiment described in the specification, even if it is the only embodiment described, absent clear disclaimer in the specification."). When the specification sets a clear path to the claim language, the scope of the claims is more easily determined and the public notice function of the claims is best served. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Here, as required by MPEP 21111, the Examiner gives the term “enclosure” as recited in claim 23 its plain meaning that is not inconsistent with the current specification. The current specification does not explicitly define the term “enclosure” and is specified as a storage enclosure. Thus, the plain meaning is the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. Here, the Examine construes the term as something that is enclosed or an area that is closed by barriers, lines, or walls. 
The Examiner notes that claim 23 does not require that the claimed “enclosure” to be a metallic box with all sides made of a metal. It simply requires an “enclosure.” Now turning to Uchi reference, Uchi in at least Fig. 1A and para 53 and 61 discloses a “storage system 5” that is enclosure enclosing “server apparatuses 2”, “switches 4” and “storage apparatuses 3” illustrated as dashed-lines. 
If the Applicant believes the claimed “enclosure” is different from the Uchi’s enclosure, the Applicants needs amend the claim to explicitly define the term “enclosure” in the claims.
Therefore, based on above reasoning the explanation, the Examiner contents that the “storage system 5” as disclosed by Uchi reads on the claimed limitation of “enclosure” as combined teachings of the Uchi and Loy would have suggested to those of ordinary skill in the art the feature of an enclosure. 
The Applicant further argues that:
 the alleged reasoning to modify Uchi with the parallel file system of Loy is not supported by the requisite rational underpinning. While the Examiner contends that Uchi would be modified to facilitate high-performance access through simultaneous, coordinated input/out operations, there is no teaching or suggestion that Uchi does not already perform as such, or that Uchi's system could be modified to do so. Rather, Uchi is directed to managing input/output path configuration information, which would involve a substantial increase in volume of information and likely generate a bottleneck if attempted to be modified for a parallel file system. Without a presentation of reasoning supported by evidence or other rational underpinning, each of the § 103(a) rejections are unsupported and improper. Applicant further maintains that each of the rejections should be withdrawn.

The Examiner respectfully disagrees.
The Examiner checked the Uchi reference and is not able to find that it explicitly teaches the feature of “running a parallel file system.” As such, the Uchi is not able to utilize advantages of “running a parallel file system” such as high-performance access through simultaneous, coordinated input/output operations between computing nodes and storage nodes. The Applicant also did not provide any evidence that Uchi reference already perform above features. The Examiner believes contrary to the Applicant’s allegation, modifying the Uchi reference with teaching of computing nodes are configured to run a parallel file system to provide access to storage disks (See Loy: at least Fig. 1 and para 12-14, 45, and 56) makes the Uchi’s invention to take advantages of running a parallel file system. 
Furthermore, in response to applicant's argument that modifying UChi with Loy’s teaching would “likely generate a bottleneck if attempted to be modified for a parallel file the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Moreover, the Applicant did not provide any evidence to support his/her allegation that Uchi’s invention would “likely generate a bottleneck if attempted to be modified for a parallel file system.” Thus, the combined teachings of the Uchi and Loy would have suggested to those of ordinary skill in the art the feature of running a parallel file system on Uchi’s invention.
In conclusion, the combination of Uchi and Loy discloses the limitations of claim 23. The 35 USC 103 rejections of claims 23-42 are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Uchi et al., US 2010/0228888 (Uchi, hereafter) in view of Loy et al., US 2002/0144047 (Loy, hereafter).
Regarding claim 23,
a storage unit, comprising: 
an enclosure with (See Uchi: at least Fig. 1A, para 54 and 61, a storage system 5 enclosed servers, switches, and storage apparatuses corresponding to an enclosure)
a plurality of storage drives arranged in the enclosure (See Uchi: at least Fig. 1A, Fig. 1C, para 54, 65, 73, and 79, the storage system 5 enclosed storage apparatuses 3 that include hard disk devices (i.e. storage drives) controlled by RAID); 
at least two network connectors, the network connectors configured to facilitate communication with the storage drives by a plurality of clients (See Uchi: at least Fig. 1A, Fig. 1D, para 53-54 and 58-59, network communication through ports/interfaces provide communication for clients 6 to access storage apparatuses); and 
at least two server modules embedded in the enclosure and communicatively connected via a plurality of inter-controller links across a common midplane, each server module comprising a hardware application controller configured to run a (See Uchi: at least Fig. 1A-B, para 15, 54-59, 64-65, 73,  the storage system 5 enclosed a plurality of server apparatuses 2 that are connected through common communication links and ports provided across the storage system 5. In each server apparatus, an operating system (i.e. hardware application controller) configured to run a file system that provides file access to clients that accesses storage apparatuses via the network communication and interfaces). 
running a parallel file system. 
On the other hand, Loy discloses computing nodes are configured to run a parallel file system to provide access to storage disks (See Loy: at least Fig. 1 and para 12-14, 45, and 56).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Uchi with Loy’s teaching in order to configure the servers to run a parallel file system with reasonable expectation of success. The motivation for doing so would have been to facilitate high-performance access through simultaneous, coordinated input/output operations between computing nodes and storage nodes.
Regarding claim 25,
the combination of Uchi and Loy discloses the claimed invention including a plurality of storage drives (e.g. hard drives) except for the particular number of storage devices which is eighty-four storage drives. It would have been an obvious matter of design choice to include eighty-four hard disk drives into the storage system 5 disclosed by Uchi, since the applicant has not disclosed that eighty-four storage drives solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the eighty-four storage drives. A design incentive could have prompted one of ordinary skill in the art to vary the prior art in a predictable manner to result in the claimed invention.
Regarding claim 26,
 wherein each of the hardware application controllers provides RAID data protection to the storage drives (See Uchi: at least Fig. 1A, Fig. 1C, para 65 and 73). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Uchi et al., US 2010/0228888 in view of Loy et al., US 2002/0144047 and further in view of Peterson et al., US 2013/0120941 (Peterson, hereafter).
The combination of Uchi and Loy discloses including the storage system 5 that is an enclosure. However, it does not explicitly teach wherein the enclosure is configured to be inserted in a data center rack. 
On the other hand, Peterson discloses a modular equipment data center rack for mounting devices (Peterson: at least Fig. 1 and para 6 and 20-21). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of the combination of Uchi and Loy with Peterson’s teaching in order to insert/mount the enclosure in a data center rack with reasonable expectation of success. The motivation for doing so would have been to accommodate and organize devices in data centers by being mounted on racks.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Uchi et al., US 2010/0228888 in view of Loy et al., US 2002/0144047 and further in view of Watkins et al., US 2015/0142756 (Watkins, hereafter).
Regarding claim 27,
a linearly scaling file system. 
On the other hand, Watkins discloses a distributed file system is designed to scale up linearly (Watkins: at least para 12). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of the combination of Uchi and Loy with Watkins’s teaching in order to configure the parallel file system a linearly scaling file system with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the storage unit by controlling and managing the data when the storage system grows and scale up.
Regarding claim 28,
the combination of Uchi, Loy, and Watkins discloses wherein the parallel file system is a distributed file system (See Watkins: at least para 12 and Loy: at least para 8).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Uchi et al., US 2010/0228888 in view of Loy et al., US 2002/0144047 and further in view of Qi, US 2008/0229045.
The combination of Uchi and Loy discloses including that each server contains a hardware application controllers. However, it does not explicitly teach a unit management application configured to monitor and control hardware infrastructure and software of the storage unit. 
include in each of the hardware application controllers a unit management application configured to monitor and control hardware infrastructure and software of the storage unit. The motivation for doing so would have been to improve functionality of the storage unit by managing storage capacity or consumption using an application that periodically checks the storage consumption and proactively requests more storage space or request additional storage at runtime.

 Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Uchi et al., US 2010/0228888 in view of Loy et al., US 2002/0144047 and further in view of Davis et al., US 2005/0010709 (Davis, hereafter).
The combination of Uchi and Loy discloses including servers. However, it does not explicitly teach providing active-active failover for other server modules. 
On the other hand, Davis discloses providing an active-active failover for sever blades (Davis: at least Fig. 18-20 and para 104, 119, and 132-134). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of the combination of Uchi and Loy with Davis’s teaching in order to configure each server module to provide active-active failover for other server modules. The motivation for doing so would have been to provide fault-tolerant functionality of the servers.

Claims 31, 33-34, 36, 39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Uchi et al., US 2010/0228888 in view of Loy et al., US 2002/0144047 and further in view of Dommeti et al., US 2010/0125857 (Dommeti, hereafter).
Regarding claim 31,
Uchi disclose a system comprising: 
a storage unit (See Uchi: at least Fig. 1A, Fig. 1C, para 54, storage system 5) , each comprising: 
a plurality of storage devices (See Uchi: at least Fig. 1A, Fig. 1C, para 54, 65, 73, and 79) ; 
at least two network connectors, the network connectors configured to facilitate communication with the storage devices by a plurality of clients (See Uchi: at least Fig. 1A, Fig. 1D, para 53-54 and 58-59); and 
at least two hardware modules communicatively connected via a plurality of inter-controller links across a common midplane, each hardware module comprising a controller configured to run a (See Uchi: at least Fig. 1A-B, para 15, 54-59, 64-65, 73,  the storage system 5 enclosed a plurality of server apparatuses 2 that are connected through common communication links and ports provided across the storage system 5. In each server apparatus, an operating system (i.e. hardware application controller) ; and 
a cluster management unit (See Uchi: at least Fig. 1A, para 58, performance management system 10). 
Although Uchi discloses each server includes a file system to access data stored in storages, however, Uchi does not disclose running a parallel file system. 
On the other hand, Loy discloses computing nodes are configured to run a parallel file system to provide access to storage disks (See Loy: at least Fig. 1 and para 12-14, 45, and 56).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Uchi with Loy’s teaching in order to configure the servers to run a parallel file system with reasonable expectation of success. The motivation for doing so would have been to facilitate high-performance access through simultaneous, coordinated input/output operations between computing nodes and storage nodes.
Although, the combination of Uchi and Loy discloses a storage system/unit; however, it does not explicitly teach a plurality of storage units and a switch coupled to each of the storage units in a star topography and configured to provide access to at least one user.
On the other hand, Dommeti discloses a plurality of storage systems and a central switch that is linked to each storage system through a switched star configuration/topology and configured to provide access to clients (See: Dommeti: at least para 24 and Fig. 1). Therefore, it would have been obvious to one of ordinary skill a plurality of storage units and a switch coupled to each of the storage units in a star topography and configured to provide access to at least one user. The motivation for doing so would have been that utilizing a star topology improved reliability of the system in case of a storage unit failure and also it improved high-performing as no data collision can occur.
Regarding claim 33,
the combination of Uchi, Loy, and Dommeti discloses a management server, the management server comprising a processor configured to run a system management application, wherein the system management application communicates with storage unit management applications operating on each of the plurality of storage units via a private management network connecting the management server and the plurality of storage units (See Uchi: at least Fig. 1A, Fig. 2, para 61-64, and 70). 
Regarding claim 34,
the combination of Uchi, Loy, and Dommeti discloses wherein the cluster management unit comprises at least two server modules and each cluster management server module is configured to operate with a plurality of network fabrics (See Uchi: at least Fig. 1A-B, para 15, 54-59, 64-65, 73). 
Regarding claim 36,
the combination of Uchi, Loy, and Dommeti discloses wherein each of the controllers provides RAID data protection with the parallel file system in each storage unit hardware module (See Uchi: at least Fig. 1A, Fig. 1C, para 65 and 73 and Loy: at least Fig. 1 and para 12-14, 45, and 56). 

Regarding claim 39,
Uchi disclose a method, comprising: 
each storage unit comprising: 
an enclosure housing a plurality of storage devices; at least two network connectors configured to facilitate communication with the storage devices by the client (See Uchi: at least Fig. 1A, Fig. 1C, para 54, 65, 73, and 79); and 
at least two server modules embedded in the enclosure and communicatively connected via a plurality of links across a common midplane, each server module comprising an application controller configured to run a distributed (See Uchi: at least Fig. 1A-B, para 15, 54-59, 64-65, 73,  the storage system 5 enclosed a plurality of server apparatuses 2 that are connected through common communication links and ports provided across the storage system 5. In each server apparatus, an operating system (i.e. hardware application controller) configured to run a file system that provides file access to clients that accesses storage apparatuses via the network communication and interfaces).
Although Uchi discloses each server includes a file system to access data stored in storages, however, Uchi does not disclose running a parallel file system. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Uchi with Loy’s teaching in order to configure the servers to run a parallel file system with reasonable expectation of success. The motivation for doing so would have been to facilitate high-performance access through simultaneous, coordinated input/output operations between computing nodes and storage nodes.
Although, the combination of Uchi and Loy discloses a storage system/unit and a host of a high performance computing system; however, it does not explicitly teach connecting a plurality of storage units to a switch in a star topography to provide a high performance computing system network and connecting a host to the switch. 
On the other hand, Dommeti discloses a plurality of storage systems and a central switch that is linked to each storage system through a switched star configuration/topology and configured to provide access to clients (See: Dommeti: at least para 24 and Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of the combination of Uchi and Loy with Dommeti’s teaching in order to connect a plurality of storage units to a switch in a star topography to provide a high performance computing system network and connect a host of a high performance computing system to the switch. The motivation for doing so would have been that utilizing a star topology 
Regarding claim 42,
the combination of Uchi, Loy, and Dommeti discloses connecting a management server to the switch, the management server comprising a processor configured to run a system management application, wherein the system management application communicates with storage unit management applications operating on each of the plurality of storage units via a private management network connecting the management server and the plurality of storage units (See Uchi: at least Fig. 1A, Fig. 2, para 61-64, and 70). 

Claims 32 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Uchi et al., US 2010/0228888 in view of Loy et al., US 2002/0144047 and further in view of Dommeti et al., US 2010/0125857 and further in view of Sfarti et al., US 2007/0214105 (Sfarti, hereafter). 
Regarding claim 32,
the combination of Uchi, Loy, and Dommeti discloses a parallel file system and at least a server connected to a switch. However, it does not explicitly disclose a metadata server coupled to the switch and configured to provide network request handling for the file system. 
On the other hand, Sfarti discloses a metadata server connected to a switch of a file system for handling requests (See Sfarti: at least para 25 and Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was a metadata server coupled to the switch and configured to provide network request handling for the parallel file system. The motivation for doing so would have been improve functionality of the system by handling the requests to access the files in the storages.
Regarding claim 41,
the combination of Uchi, Loy, and Dommeti discloses a parallel file system and at least a server connected to a switch. However, it does not explicitly disclose connecting a metadata server to the switch to provide network request handling for the distributed file system. 
On the other hand, Sfarti discloses a metadata server connected to a switch of a file system for handling requests (See Sfarti: at least para 25 and Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of the combination of Uchi, Loy, and Dommeti with Sfarti’s teaching in order to include connect a metadata server to the switch to provide network request handling for the distributed parallel file system. The motivation for doing so would have been improve functionality of the system by handling the requests to access the files in the storages.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Uchi et al., US 2010/0228888 in view of Loy et al., US 2002/0144047 and further in view of Dommeti et al., US 2010/0125857 and further in view of Tannenbaum et al., US 2007/0288935 (Tannenbaum, hereafter). 
 wherein the plurality of network fabrics includes at least one of InfiniBand and 10 gigabit ethernet.
On the other hand, Tannenbaum discloses a network includes a InfiniBand and 10 gigabit ethernet (See Tannenbaum: at least para 73 and Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of the combination of Uchi, Loy, and Dommeti with Tannenbaum’s teaching in order to include in the plurality of network fabrics at least one of InfiniBand and 10 gigabit ethernet. The motivation for doing so would have been to improve performance of the network utilizing high throughput and low latency of InfiniBand and speed of 10 GB Ethernet.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Uchi et al., US 2010/0228888 in view of Loy et al., US 2002/0144047 and further in view of Dommeti et al., US 2010/0125857 and further in view of Cherian et al., US 2006/0041793 (Cherian, hereafter). 
The combination of Uchi, Loy, and Dommeti discloses a network. However, it does not explicitly disclose wherein the RAID data protection includes supporting hot spare storage devices.
On the other hand, Cherian discloses RAID disk controller using one or more hot-spare disk drives (See Cherian: at least para 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of the combination of Uchi, Loy, and Dommeti with Cherian’s teaching in  include in the RAID data protection supporting hot spare storage devices. The motivation for doing so would have been to provide additional data protection to storage devices having a redundant RAID level.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Uchi et al., US 2010/0228888 in view of Loy et al., US 2002/0144047 further in view of Dommeti et al., US 2010/0125857 and further in view of Sihare et al., US 2013/0124774. 
The combination of Uchi, Loy, and Dommeti discloses a network. However, it does not explicitly disclose wherein each of the plurality of storage devices is hot swappable.
On the other hand, Sihare discloses hot-swapping of disks (See Sihare: at least para 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of the combination of Uchi, Loy, and Dommeti with Sihare’s teaching in order to make each of the plurality of storage devices hot swappable. The motivation for doing so would have been to improve functionality of the system by allowing a failed disk to be replace without interruption to the storage service.


Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Uchi et al., US 2010/0228888 in view of Loy et al., US 2002/0144047 further in view of Dommeti et al., US 2010/0125857 and further in view of Sfarti et al., US 2007/0214105 (Sfarti, hereafter).
 increasing the storage capacity of the network and linearly scaling application controller performances and interconnects by coupling at least one additional storage unit to the switch. 
 On the other hand, Sfarti discloses increasing storage capacity by scaling linearly and connecting such as doubling number of servers to a switch (Sfarti: at least para 12). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of the combination of Uchi, Loy, and Dommeti with Sfarti’s teaching in order to configure increasing the storage capacity of the network and linearly scaling application controller performances and interconnects by coupling at least one additional storage unit to the switch with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the storage unit by accommodating the system for data growth and controlling and managing the data when the storage system grows and scale up.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Hares Jami/           Primary Examiner, Art Unit 2162    
01/21/2021